                        UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

JOE FORD et al.,                                )
                                                )
          Plaintiffs,                           )
                                                )
v.                                              )   Case No. CIV-19-925-G
                                                )
LIBERTY MUTUAL INSURANCE                        )
COMPANY, a foreign corporation,                 )
et al.,                                         )
                                                )
          Defendants.                           )

                                           ORDER

          Now before the Court is Plaintiffs’ Motion to Remand (Doc. No. 12). Defendant

Liberty Mutual Insurance Company has responded in opposition to the Motion (Doc. No.

16), and Plaintiffs have replied (Doc. No. 17).

     I.   Background

          This lawsuit involves claims by Plaintiffs Joe and Katie Ford (“Plaintiffs”) against

their homeowners’ insurer, Liberty Mutual Insurance Company (“Liberty Mutual”), and

its agent Scott Diehl (“Diehl”). See generally Pet. (Doc. No. 1-2).1 Plaintiffs allege that

they engaged Diehl to procure a “full replacement cost policy for their home, personal

property and other structures” located in Shawnee, Oklahoma. Id. ¶¶ 6, 20. Plaintiffs

“informed Diehl of the property to be insured and provided all details that Diehl requested


1
  On November 5, 2019, Plaintiffs filed an Amended Complaint (Doc. No. 10). However,
the operative pleading for purposes of Plaintiffs’ Motion to Remand is the petition
originally filed in state court. See Salzer v. SSM Health Care of Okla. Inc., 762 F.3d 1130,
1133 (10th Cir. 2014) (explaining that “the propriety of removal is judged on the complaint
as it stands at the time of the removal” (internal quotation marks omitted)).
about the property.” Id. ¶ 20. Diehl “represented that he could obtain the insurance

coverage requested.” Id.

         Diehl thereafter procured, and Liberty Mutual issued, homeowners’ policy No. H37-

298-241862-40 7 8 (the “Policy”). Id. ¶ 8. Diehl “represent[ed] to Plaintiffs that the

[P]olicy would fully replace their home in the event of a loss, knowing such statement was

untrue.” Id. ¶ 22; see also id. ¶ 20. Diehl’s representations induced Plaintiffs to purchase

and renew the Policy. Id. ¶ 22.

         Unbeknownst to Plaintiffs, the Policy excluded coverage for losses caused by

“water damage.” Pls.’ Mot. (Doc. No. 12) at 1-2. Diehl did not inform Plaintiffs about the

Policy’s water-damage exclusion; nor did he advise them “about the option to purchase a

‘water backup’ endorsement” that would have supplied coverage in the event of a sewer

backup. Id. at 2.

         On or about February 20, 2018, the City of Shawnee experienced a sewer backup,

which resulted in damage to Plaintiffs’ home and other property covered under the Policy.

See Pet. ¶ 10. Plaintiffs submitted a claim to Liberty Mutual, which Liberty Mutual denied

pursuant to the Policy’s water-damage exclusion. Id. ¶¶ 10, 14; see also Pls.’ Mot. at 1-2.

         On September 12, 2019, Plaintiffs filed suit against Diehl and Liberty Mutual in the

District Court of Pottawatomie County, Oklahoma, seeking reformation of the Policy and

other damages. See Ford v. Liberty Mut. Ins. Co., No. CJ-2019-374 (Pottawatomie Cty.).2

On October 7, 2019, Liberty Mutual removed the action to this Court on the basis of



2
    Docket publicly available through http://www.oscn.net.


                                              2
diversity jurisdiction, contending that Defendant Diehl—the only nondiverse party—had

been fraudulently joined. See Notice of Removal (Doc. No. 1) ¶ 6. Plaintiffs timely moved

to remand.

 II.   Diversity Jurisdiction Under 28 U.S.C. § 1332(a)

       Jurisdiction under 28 U.S.C. § 1332(a) requires complete diversity among the

parties—i.e., the citizenship of all defendants must be different from the citizenship of all

plaintiffs. McPhail v. Deere & Co., 529 F.3d 947, 951 (10th Cir. 2008). The party

invoking diversity jurisdiction—here, Liberty Mutual—has the “burden of proving

[diversity jurisdiction] by a preponderance of the evidence.” Middleton v. Stephenson, 749

F.3d 1197, 1200 (10th Cir. 2014).

       In this case, the citizenship of the named parties is undisputed. Plaintiffs are citizens

of Oklahoma, Defendant Liberty Mutual is a noncitizen of Oklahoma, and Defendant Diehl

is a citizen of Oklahoma. See Pet. ¶¶ 1-3; Notice of Removal ¶¶ 5-6. The only dispute, for

purposes of Plaintiffs’ Motion, is whether Defendant Diehl has been fraudulently joined.

       The doctrine of fraudulent joinder permits a federal court to disregard the citizenship

of a nondiverse defendant against whom the plaintiff has not or cannot assert a colorable

claim for relief. See Dutcher v. Matheson, 733 F.3d 980, 988 (10th Cir. 2013). “To

establish fraudulent joinder, the removing party must demonstrate either: 1) actual fraud in

the pleading of jurisdictional facts, or 2) inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.” Id. (alterations and internal quotation

marks omitted); see also Hernandez v. Liberty Ins. Corp., 73 F. Supp. 3d 1332, 1336 (W.D.

Okla. 2014).


                                               3
       Where, as here, removal is based on the second prong, the removing party must

demonstrate “[t]he non-liability of the defendant[] alleged to be fraudulently joined . . .

with ‘complete certainty.’” Hernandez, 73 F. Supp. 3d at 1336. Any uncertainty regarding

the viability of the claims asserted against the nondiverse party—including “disputed

questions of fact” and “ambiguities in the controlling law”— must be resolved in favor of

remand. Montano v. Allstate Indem., No. 99-2225, 2000 WL 525592, at *2 (10th Cir. Apr.

14, 2000) (internal quotation marks omitted); accord Dutcher, 733 F.3d at 988 (discussing

the removing party’s “heavy burden”).

III.   Discussion

       Plaintiffs assert claims against Diehl for constructive fraud and failure to procure

insurance. See Pet. ¶¶ 20-24. To establish a claim for constructive fraud under Oklahoma

law, Plaintiffs must plead and eventually prove that: (1) Diehl owed them “duty of full

disclosure”; (2) Diehl “misstated a fact or failed to disclose a fact” to Plaintiffs; (3) Diehl’s

“misstatement or omission was material”; (4) Plaintiffs “relied on [Diehl’s] material

misstatement or omission”; and (5) Plaintiffs “suffered damages as a result of [Diehl’s]

material misstatement or omission.” Specialty Beverages, L.L.C. v. Pabst Brewing Co.,

537 F.3d 1165, 1180-81 (10th Cir. 2008) (internal quotation marks omitted).

       Liberty Mutual argues that Plaintiffs cannot, as a matter of law, satisfy the duty

element of their constructive-fraud claim. See Def.’s Resp. (Doc. No. 16) at 11. But the

cases cited in support of this argument merely hold that an insurance agent has no

affirmative duty to advise an insured regarding his or her insurance needs or to explain the

coverage afforded under a policy. See Cosper v. Farmers Ins. Co., 309 P.3d 147, 149


                                               4
(Okla. Civ. App. 2013) (holding that insurance agent had no duty “to notify [insureds] that

the coverage they accepted might exceed the amount needed to replace their home in the

event of a total loss”); Mueggenborg v. Ellis, 55 P.3d 452, 454 (Okla. Civ. App. 2002)

(holding that insurance agent had no duty to advise insured “as to the availability of higher

limits of UM coverage”); cf. Silver v. Slusher, 770 P.2d 878, 879, 883 (Okla. 1988)

(holding that insurer had no “affirmative duty . . . to provide an explanation of uninsured

motorist coverage . . . to the named insureds”).

       In this case, Plaintiffs allege that Diehl undertook to advise them regarding the scope

of coverage under the Policy and that this voluntary undertaking created a duty to “disclose

any exclusions or limitations of the [P]olicy that would limit or restrict coverage in the event

of either a partial or total loss.” Pet. ¶ 21. Oklahoma law recognizes that a duty to speak

may “arise, even though it might not exist in the first instance, once a defendant voluntarily

chooses to speak to plaintiff about a particular subject matter.” Specialty Beverages, 537

F.3d at 1180 (emphasis and internal quotation marks omitted). In other words, “[a] duty

to speak may arise from partial disclosure, the speaker being under a duty to say nothing

or to tell the whole truth.” Uptegraft v. Dome Petroleum Corp., 764 P.2d 1350, 1353 (Okla.

1988); see also Okla. Uniform Jury Instr. Civil 18.5 (“[A] person has a duty to disclose a

material fact if it is known to [him/her] and . . . [he/she] states other facts which are true

but which [he/she] knows will create a false impression . . . in the mind of the other person

if the material fact is not disclosed . . . .” (second and fourth alterations in original)).

Because Plaintiffs allege that Diehl volunteered information about the coverage afforded

under the Policy—whether on his own initiative or in response to Plaintiffs’ inquiries—the


                                               5
Court cannot say with “complete certainty” that Diehl had no duty to notify Plaintiffs of

the water-damage exclusion. Hernandez, 73 F. Supp. 3d at 1336.

       Liberty Mutual further contends that Plaintiffs cannot prevail on their constructive-

fraud claim because they could have discovered the water-damage exclusion by reading the

Policy for themselves. See Def.’s Resp. at 12. In support of this argument, Liberty Mutual

cites Slover v. Equitable Variable Life Ins. Co., 443 F. Supp. 2d 1272 (N.D. Okla. 2006),

which involved claims for fraud and misrepresentation based on statements made during

an insurance sales pitch that were “squarely contradict[ed]” by the “clear and unambiguous

language” of the written life-insurance policy subsequently issued to the plaintiffs. Id. at

1281. Invoking the parol evidence rule and citing the policy’s “comprehensive integration

clause,” the court held that the plaintiffs could not maintain a claim for fraud or

misrepresentation against the nondiverse defendants based on statements made during

“oral discussions and pre-contract negotiations.” Id.

       While at first glance Slover might appear to preclude Plaintiffs’ constructive-fraud

claim against Diehl, the case is distinguishable on its facts. Specifically, the parol evidence

rule barred the Slover plaintiffs’ constructive-fraud claim against the nondiverse

defendants because those defendants “did not participate in the sale of [the] policy.” Id. at

1282. The Court acknowledged, however, that “an allegation of fraud at the point of sale

[can] overcome the parol evidence rule.” Id. Because Plaintiffs in this case allege Diehl

personally misrepresented the Policy terms at the point of sale, the Court is unable to

conclude with “complete certainty” that Plaintiffs’ constructive-fraud claim is barred by

the parol evidence rule. Hernandez, 73 F. Supp. 3d at 1336.


                                              6
       Plaintiffs, for their part, cite Gentry v. American Motorist Insurance Co., 867 P.2d

468, 470 (Okla. 1994). See Pls.’ Mot. at 9-10. In that case, the Oklahoma Supreme Court

held that the plaintiff, who was “bargaining for a policy insuring against theft,” had a right

“to know that certain types of theft were excluded” from the policy being sold to him and,

thus, the insurer “through its agent had a duty to inform [the plaintiff] of exclusions at the

time of the negotiations.” Id. at 472. The Court went on to state: “It is no defense to the

insurance company that [the plaintiff] failed to read his policy when he received it thirty to

sixty days after it was issued.” Id.

       Liberty Mutual argues that Gentry is inapplicable because it involved a claim

“against the insurer alone, not the agent who allegedly made the misrepresentation.” Def.’s

Resp. at 14 (emphasis omitted). However, Liberty Mutual supplies no authority to support

the distinction it urges the Court to draw, and the Court is otherwise unable to say with

“complete certainty” that Plaintiffs’ constructive-fraud claim against Diehl is not

cognizable under Oklahoma law. Hernandez, 73 F. Supp. 3d at 1336.

       In sum, the Court concludes that Liberty Mutual has not carried its burden to show

with “complete certainty” that Plaintiffs cannot prevail on their constructive-fraud claim

against Diehl. At most, Liberty Mutual has shown “ambiguities in the controlling law,”

which must necessarily be resolved in favor of remand. Montano, 2000 WL 525592 at *2

(internal quotation marks omitted). Because the Court concludes that Liberty Mutual has

not carried its burden with respect to Plaintiffs’ constructive-fraud claim, it is unnecessary to

examine whether Diehl could be liable to Plaintiffs under a failure-to-procure theory. See

Yeaman v. Hillerich & Bradsby Co., No. CIV-09-981-F, 2009 WL 10702127, at *2 (W.D.


                                               7
Okla. Dec. 21, 2009) (“Remand is required if any claim against the non-diverse defendant

is possibly viable.”).

                                      CONCLUSION

       For the reasons set forth above, the Court:

       (1) concludes that there is not complete diversity of parties as required to establish

           jurisdiction under 28 U.S.C. § 1332(a) and, therefore, GRANTS Plaintiffs’

           Motion to Remand (Doc. No. 12);

       (2) REMANDS this matter to the District Court for Pottawatomie County,

           Oklahoma; and

       (3) DIRECTS the Clerk of this Court to send a certified copy of this Order to the

           Clerk of the state court to which this matter is remanded.

       IT IS SO ORDERED this 16th day of January, 2020.




                                             8
